                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 17-cv-00706-RBJ

WENDUO GUO, derivatively on behalf of Clovis Oncology Inc.,

      Plaintiff,

v.

PATRICK J. MAHAFFY,
DANIEL W. MUEHL,
GILLIAN C. IVERS-READ,
M.JAMES BARRETT,
BRIAN G. ATWOOD,
JAMES C. BLAIR,
PAUL H. KLINGENSTEIN,
EDWARD J. MCKINLEY,
THORLEF SPICKSCHEN,
KEITH FLAHERTY,
GINGER L. GRAHAM,
ERLE T. MAST, and
ANDREW R. ALLEN,

      Defendants,

and

CLOVIS ONCOLOGY, INC., a Delaware corporation,

      Nominal Defendant.


                                   FINAL JUDGMENT


      In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

      Pursuant to the ORDER [ECF No. 47] of Judge R. Brooke Jackson entered on

September 29, 2020, it is
        ORDERED that the defendants’ Motion to Dismiss [ECF No. 40] is GRANTED. It

is

        FURTHER ORDERED that Count I, violation of Section 14(a) of the Securities

Act 14, is dismissed with prejudice and Count II, breach of fiduciary duty, is dismissed

without prejudice and with leave to refile in the Delaware Court of Chancery. It is

        FURTHER ORDERED that the defendants are awarded reasonable costs to be

taxed by the Clerk of Court pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR

54.1.

        Dated at Denver, Colorado this 29th day of September, 2020.


                                                 FOR THE COURT:
                                                 JEFFREY P. COLWELL, CLERK




                                            By: s/ J. Dynes
                                                     J. Dynes
                                                     Deputy Clerk
